DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	● “a maneuvering station … wherein the maneuvering station is configured for swiveling the build plate for immersing the individual building element on the build plate in the granular bath.” This limitation invokes 112(a) because (A) the word “station” is a generic placeholder “means”; (B)	the generic placeholder is modified by functional language, i.e., “swiveling the build plate for immersing the individual building element on the build plate in the granular bath” linked by the transition phrase “configured for”; and 
(C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, i.e., the word “maneuvering” preceding the generic place holder describes the function of, rather than the structure of, the generic placeholder, and because “for swiveling the build plate for immersing the individual building element on the build plate in the granular bath” describes the function of the “maneuvering station”;	● “a pendulum device for the drive spool and/or the counter spool, which is configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire” (Claim 13). The limitation invokes 112(f) because (A) the word “device” is a generic placeholder for “means”; (B) the generic placeholder is coupled with functional language including “configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire”; and third, the recitation does not recite structure or a structural modifier to perform the recited function, as “pendulum” preceding “device” appears to describe the function, not the structure of the “device,” and because “configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire” explains a function, not a structure, of the “pendulum device”; a structural recitation would describe, e.g., a linear slide adjustment mechanism, as best understood).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 13-15 are drawn to the recitation of “a pendulum device for the drive spool and/or counter spool, which is configured to move the drive spool and/or the counter spool up and down…” However, this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the recitation of “a pendulum device,” one skilled in the relevant art would look for an arm or a lever that is pivotably connected at one end with the drive spool and/or counter spool positioned at the other. However, after reviewing the disclosure, the examiner finds no further written description with respect to the aforementioned limitation other than the language set forth in the claims. The pendulum structure does not appear to be shown or labelled in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 8-10 recite, “wherein the granular bath can be acted upon by compressed gas for receiving and fixing the individual build element relative to the building plate, wherein the granular bath is in a quasi-solid state in a rest state and is in a quasi-liquid state when acted upon by compressed gas.” This limitation has the following issues:	● The recitation of “can be acted upon by compressed gas” does not positively require the granular bath to be acted upon by compressed gas. Thus, it is unclear if Claim 1 requires the granular bath to be in a quasi-liquid state.	● As currently written, the compressed gas acting on the granular bath allows the individual build element to be received and fixed [emphasis added]. However, as best understood, the individual build element is only fixed when the granular bath is in a “quasi-solid state.” It is unclear if the Applicant intends for the individual build element to be fixed on both of the “quasi-liquid” and “quasi-solid” states.	● As currently written, there is insufficient antecedent basis for “the individual build element” (Claim 1, line 9) in the claim. It is unclear if “the individual building element” is referring to one of the “at least one individual build element” (Claim 1, line 7; emphasis added) or if it is referring to a separate element. 	● There is insufficient antecedent basis for the recitation of “the building plate” (Claim 1, line 9). It is unclear if “the building plate” is referring to the recitation of “a build plate” (Claim 1, line 6) or if it is a separate “building plate.” 	● According to Claim 1, lines 14-15, the sawing device of the processing module separates the individual build element from the build plate. However, Claim 1, lines 8-9 states “the granular bath receives and fixes the individual build element relative to the building plate.” It is unclear what can or cannot be included within the scope of “fixing the individual build element relative to the building plate,” when the build element is comprised by the build plate, i.e., connected thereto, so as to be separated by the sawing device. Does the Applicant intend for the individual build element to be fixed relative to the granular bath?	Claim 1, lines 11-13 recite, “wherein the maneuvering station is configured for swiveling the build plate for immersing the individual building element on the build plate in the granular bath.” This limitation has the following issues:	● It is unclear if the recitation of “the individual building element” is referring to “at least one build element” (claim 1, line 7) or if the recitation of “the individual building element” is referring to a separate element. 	● As currently written, the recitation of “immersing the building element” is unrelated to the previous recitation of “the granular bath can be acted upon by compressed gas for receiving and fixing the individual build element” (Claim 1, lines 8-9). It is unclear if the recitation of “immersing the individual building element” is related to the previous recitation of “the granular bath can be acted upon by compressed gas for receiving and fixing the individual build element.” More specifically, it is unclear if “immersing the building element” includes the same processing function as “for receiving … the individual build element.” For purposes of examination, the examiner will interpret “for immersing the individual building element on the build plate in the granular bath” to mean the granular bath is acted on by compressed gas so as to be in a quasi-liquid state while the build element on the build plate is received in (i.e., immersed in) the granular bath. 	Claim 5 recites, “wherein only between 1 and 10%, preferably between 1 and 5% of a total length of the cutting wire is used for a current cutting operation.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5 recites the broad recitation “only between 1 and 10% [of a total length of the cutting wire]”, and the claim also recites “preferably between 1 and 5% of a total length of the cutting wire” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.	Claim 12 recites, “[t]he processing module of claim 2, wherein the sawing device is a wire saw with a hard material wire.” This limitation has the following issues:	● As presently amended, claim 2 has been canceled. It is unclear what is included within the scope of Claim 12 as the claim from which it depends is no longer present in the claims. For purposes of examination, Claim 12 will be interpreted as depending from Claim 1. 	● As currently written, the “hard material wire” of the “wire saw” set forth in Claim 12 in unrelated to the recitation of “a cutting wire” set forth in Claim 1, line 14. It is unclear if the recitation of “the sawing device is a wire saw with a hard material wire” is intended to further define the “cutting wire” of Claim 1 or if the recitation of Claim 12 is defining a separate and distinct feature. 	Claim 13 recites, “further comprising a pendulum device for the drive spool and/or the counter spool, which is configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire.” The disclosure does not provide any written description of the pendulum device other than the associated claim language nor is the pendulum device shown in the drawings. The structure of the “pendulum device” has been identified with reference character “4” in the Replacement Drawings. However, these structures do not appear to be capable of performing a “pendulum” function. As such, it is unclear what can and cannot be considered a “pendulum device” as it does not appear as though the Applicant has depicted structures configured to perform a swinging function generally associated with a “pendulum.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coes, Jr. (US Patent 3,660,949) herein referred to as Coes, in view of Alves (US Publication 2018/0214988), as evidenced by Morihara et al (US Publication 2016/0339551), herein referred to as Morihara, and further in view of Grüner (US Patent 5,781,983).	Regarding Claim 1, Coes a processing module for a workpiece (fig. 1), comprising:
	an input station (“[t]he applicant’s invention allows the foundries to automate … unsegregated castings of various sizes and shapes can be placed on conveyors going to and from the cutting stations and each casting completely finished at a single station …,” col. 1, lines 52-58 [emphasis added]);
	a granular bath (col. 2, lines 19-29; i.e. magnetic chuck 10 with outer container 12 and fluidizable bed of particles 46);
	a maneuvering station (as noted above with regards to the “input station,” workpiece elements are conveyed from the building station to the cutting station, wherein according to col. 5, lines 38-40, Coes states, “[t]he casting [i.e., the workpiece element] to be worked is then positioned, partially imbedded in and supported by the loose, demagnetized, and not as yet fluidized bed of particles [46]”; the examiner is interpreting the transition at which the workpiece element of “maneuvered” from the conveyor into the fluidized bed of particles to correspond to the claimed “maneuvering station”);
	a machining device (e.g., a grinder G; Coes states in col. 2, lines 58-62, “the magnetic chuck 10 may be used to hold workpieces to be worked upon by other types of hands and power fed machines such as, cut-off machines [or] machines employing various types of cutting tools other than grinding wheels” [emphasis added]); 
	wherein the input station comprises a reception (the conveyor) for at least one individual build element (i.e. the workpiece element); 
	wherein the granular bath [is] acted upon by compressed gas (col. 4, lines 39-42) for receiving (col. 4, lines 42-49) and fixing the individual build element relative to the outer container (12) of the granular bath (col. 2, lines 25-29), wherein the granular bath is in a quasi- solid state in a rest state (col. 2, lines 25-29) and is in a quasi-liquid state when acted upon by compressed gas (col. 2, lines 21-25),
	● Coes fails to specifically disclose the processing module is for a build plate, wherein the reception is configured for a build plate comprising at least one individual build element, the granular bath fixes the individual build element relative to the build plate, and wherein the machining device is a sawing device, wherein the sawing device comprising comprises a cutting wire for separating the individual building element from the build plate while the granular bath is in a quasi-solid state.	However, Alves teaches it is known in the art of manufacturing metal-containing 3D printed objects (i.e. individual build elements 18) to be formed on a build plate (base 20) as shown in fig. 2, wherein once the elements are built, they are severed from the build plate (14) by a saw device (severing device 22) by cutting through supporting structures (20) present after completion of the 3D object at a predetermined height above a surface of the build plate (paragraph 0052, lines 1-4). Alves states the severing device 22 “has a machining tool 26 in the form of a diamond wire saw” (paragraph 0049, lines 1-4). 	The examiner notes Alves teaches the build element (18) is severed from the build plate (14) in the 3D printing apparatus itself. However, this slows down overall production because subsequent build elements cannot be made until the severing process is complete and the apparatus is cleaned of debris from the severing process.	Morihara provides evidence it is known in the art of processing modules utilizing granular baths to machine workpieces (12) that are held in place for machining by individual anchor elements (56). Moreover, Morihara teaches machining operations may include but are not limited to machining, milling, cutting, drilling, trimming, shaping, turning, boring, grinding, planning, or another suitable manufacturing process or operation (paragraph 0040, lines 7-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the processing module of Coes with the teaching of Alves as evidenced by Morihara to such that the processing module of Coes can alternatively be utilized in the manufacturing process of complex and irregular 3D printed objects that are built on a build plate removed from the 3D printer after the individual 3D printed build element has been completed, and transport the build plate to the processing module of Coes, where it is received and maneuvered into the granular bath when the granular bath is in a quasi-liquid by being acted on by compressed gas, wherein the granular bath firmly holds the build element in a stable configuration to be severed from the build plate by a wire saw in order to increase the rate of production of the 3D printed elements. Moreover, the aforementioned modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified processing module of Coes substantially disclosed above fails to specifically disclose the maneuvering station configured for swiveling the build plate for immersing the individual building element on the build plate in the granular bath.
	However, Grüner teaches it is known in the art of processing modules to provide a maneuvering station (positioning device 16) configured for swiveling (indicated by directional arrow 13 in fig. 1 and arrows 13 and 87 in fig. 7) a workpiece (26) from a reception (“get-ready site” 37) of an input (workpiece conveying device 45, as described in col. 6, lines 25-28) to a workpiece machining area (28). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the processing module of Coes substantially disclosed above with the teaching of Grüner such that the maneuvering station includes a device configured to swivel the build plate for immersing the individual build element on the build plate in the granular bath in order to further automate the process of maneuvering the build plate with the individual build element from the reception to the granular bath. 	Regarding Claim 12, the modified processing module of Coes substantially disclosed above the sawing device is a wire saw with a hard material wire (Alves, paragraph 0049, lines 3-4).	Regarding Claim 19, the modified processing module of Coes substantially disclosed above as set forth in the rejection for Claim 1 includes a method for processing a build plate, comprising: 		providing a processing module comprising an input station (Gruner 45), a granular bath (Coes 10), a maneuvering station (Gruner 16), and a sawing device (as taught by Alves and Morihara), 	inserting a build plate into a reception of the input station, the build plate bundling comprising a plurality of at least one individual building elements, and transporting and  swiveling the build plate by maneuvering station for immersing the individual build element on the build plate in the granular bath (as set forth above in the rejection for claim 1), 	wherein the granular bath can be acted upon by compressed gas for receiving and fixing the individual building element relative to the building plate, wherein the granular bath is in a quasi-solid state in a rest state and is in a quasi-liquid state when acted upon by compressed gas, wherein the sawing device comprises a cutting wire for separating the individual build element from the build plate while the granular bath is in a quasi-solid state (as set forth above in the rejection for claim 1).

As best understood, Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coes (US Patent 3,660,949), Alves (US Publication 2018/0214988), as evidenced by Morihara (US Publication 2016/0339551), and Grüner (US Patent 5,781,983), in further view of Yazawa et al (US Publication 2009/0320658), herein referred to as Yazawa.	Regarding Claim 3, the modified processing module of Coes substantially disclosed above includes two deflection rollers for driving the wire saw (as taught by Alves in paragraph 0049).	The modified processing module of Coes substantially disclosed above fails to specifically disclose the sawing device comprises a drive spool and a counter spool, wherein the drive spool is adapted to wind the cutting wire in a first direction, and wherein the counter spool is configured for tensioning the cutting wire in an opposite, second direction.	However, Yazawa teaches it is known in the art of wire saws for processing modules to provide a wire saw (31) with a drive spool (43) and a counter spool (42), wherein the drive spool is adapted to wind the cutting wire in a first direction (indicated by arrow adjacent to spool 42 in fig. 2), and wherein the counter spool is configured for tensioning the cutting wire in an opposite, second direction (paragraph 0062, lines 10-13).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the processing module of Coes substantially disclosed above with the teaching of Yazawa in order to allow the processing module to control the amount of tension on the wire saw depending upon the operating parameters at any given time and to maintain safe operation of the module.
	Regarding Claim 4, the modified processing module of Coes substantially disclosed above includes the drive spool and the counter spool are configured to cyclically change their tasks so that the cutting wire is wound alternately in the first direction and the second direction for cutting (paragraph 0057, lines 9-12).	Regarding Claim 6, the modified processing module of Coes substantially disclosed above includes a control unit (39, as taught by Yazawa) adapted to control at least one of the spools for a constant wire tension of the cutting wire during a cutting operation (Yazawa, paragraph 0062).
	Regarding Claim 7, the modified processing module of Coes substantially disclosed above includes a speed sensor for detecting an instantaneous cutting speed of the cutting wire, wherein the speed sensor is preferably arranged on a deflection roller of the sawing device (Yazawa, paragraph 0098).
	Regarding Claim 8, the modified processing module of Coes substantially disclosed above includes a speed sensor for detecting an instantaneous spool speed of the counter spool (Yazawa, paragraph 0098).
Allowable Subject Matter
Claims 9-11 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims not rejected over the prior art
It is to be noted that claims 5 and 13-15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	On page 9, lines 7-9, the Applicant states, “Applicant has amended the figures and the specification to include the pendulum device. Applicant respectfully submits that claims 13-15 satisfy the written description requirement.” 	The Examiner respectfully disagrees. The amendments made to the Specification do not appear to include any more description regarding the pendulum device than was provided in the original disclosure, i.e. a function of the pendulum device is described but the features that define what constitutes the pendulum device are not included. Moreover, while the Applicant has identified the pendulum device with reference character “4,” the corresponding structures depicted in the drawings to not correspond to a structure that is generally understood to one of ordinary skill in the art as “a pendulum.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Griffith et al (US Patent 3,953,013) discloses a system similar to that of Coes (US Patent 3,660,949) that includes “a quasi-liquid vice comprising an open topped vessel into which an irregularly shaped workpiece may be inserted” (col. 2, lines 57-59). 	● Blazek (US Publication 2002/0086628) discloses a processing module with a maneuvering device (26) for removing machined workpieces from the processing area in order to place them in a deposit station (31).	● Takayama et al (US Publication 2006/0270540) discloses a machine tool (10) with an input station (45).	● Katogi et al (US Publication 2019/0243339) discloses an additive manufacturing support system in which a wire saw (4a) is used to separate a shaped article (2) from a build plate (1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 3, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/04/2022